  Case 5:17-cv-00220-LHK Document 1428 Filed 01/24/19 Page 1 of 16




                    EXHIBIT 1
PUBLIC VERSION OF DKT. 1411-4 PURSUANT TO
COURT’S JANUARY 24, 2019 ORDER (DKT. 1427)
Case 5:17-cv-00220-LHK Document 1428 Filed 01/24/19 Page 2 of 16




                                                               EZ5243.112
                                                                   LZ1119.112
Case 5:17-cv-00220-LHK Document 1428 Filed 01/24/19 Page 3 of 16




                                                               EZ5243.113
                                                                   LZ1119.113
Case 5:17-cv-00220-LHK Document 1428 Filed 01/24/19 Page 4 of 16




                                                               EZ5243.114
                                                                   LZ1119.114
Case 5:17-cv-00220-LHK Document 1428 Filed 01/24/19 Page 5 of 16




                                                               EZ5243.115
                                                                   LZ1119.115
Case 5:17-cv-00220-LHK Document 1428 Filed 01/24/19 Page 6 of 16




                                                               EZ5243.116
                                                                   LZ1119.116
Case 5:17-cv-00220-LHK Document 1428 Filed 01/24/19 Page 7 of 16




                                                               EZ5243.117
                                                                   LZ1119.117
Case 5:17-cv-00220-LHK Document 1428 Filed 01/24/19 Page 8 of 16




                                                               EZ5243.118
                                                                   LZ1119.118
Case 5:17-cv-00220-LHK Document 1428 Filed 01/24/19 Page 9 of 16




                                                               EZ5243.119
                                                                   LZ1119.119
Case 5:17-cv-00220-LHK Document 1428 Filed 01/24/19 Page 10 of 16




                                                                EZ5243.11;
                                                                    LZ1119.11;
Case 5:17-cv-00220-LHK Document 1428 Filed 01/24/19 Page 11 of 16




                                                                EZ5243.121
                                                                    LZ1119.121
Case 5:17-cv-00220-LHK Document 1428 Filed 01/24/19 Page 12 of 16




                                                                EZ5243.122
                                                                    LZ1119.122
Case 5:17-cv-00220-LHK Document 1428 Filed 01/24/19 Page 13 of 16




                                                                EZ5243.123
                                                                    LZ1119.123
Case 5:17-cv-00220-LHK Document 1428 Filed 01/24/19 Page 14 of 16




                                                                EZ5243.124
                                                                    LZ1119.124
Case 5:17-cv-00220-LHK Document 1428 Filed 01/24/19 Page 15 of 16




                                                                EZ5243.125
                                                                    LZ1119.125
Case 5:17-cv-00220-LHK Document 1428 Filed 01/24/19 Page 16 of 16




                                                                EZ5243.126
                                                                    LZ1119.126
